Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED FIVE PERCENT (5%) CONVERTIBLE NOTE DATED SEPTEMBER 19, 2014

(Originally dated June 13, 2014)

 

THIS FIRST AMENDMENT to Amended Five Percent (5%) Convertible Note dated
September 19, 2014 (originally dated June 13, 2014) issued by Eurocan Holdings
Ltd. (now known as Eastside Distilling, Inc.) to Crystal Falls Investments, LLC
in the principal amount of $150,000 (the “First Amendment”) is made and entered
into as of July 24, 2015, by and among Eastside Distilling, Inc. (f/k/a Eurocan
Holdings, Ltd.), a Nevada corporation (the “Company”), and Crystal Falls
Investments, LLC (“Holder”). The Company and Holder are sometimes collectively
referred to herein as the “Parties” or individually as a "Party".

 

RECITALS

 

WHEREAS, on June 13, 2014, the Company issued Holder a 5% Note in the amount of
$150,000, the terms of which were amended on September 19, 2014 pursuant an
Amended Five Percent Convertible Note (as amended, the “Note”). The Note is
incorporated into this First Amendment by this reference and all defined terms
in the Agreement shall have the same meaning in this First Amendment.

 

WHEREAS, the Maturity Date under the Note was June 13, 2015.

 

WHEREAS, the Parties desire to extend the Maturity Date under the Note until
December 13, 2015.

 

WHEREAS, the Parties now wish to modify and amend the Note in accordance with
this First Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:

 

AGREEMENT

 

1.       Incorporation of Recitals. The Recitals set forth above are herein
incorporated into this First Amendment.

 

2.       Extension of Maturity Date. The Parties hereby agree that the Maturity
Date set forth in the Note is hereby extended until December 13, 2015.
Accordingly, the Note is hereby amended by deleting the reference to “June 13,
2015” immediately before the defined term “Maturity Date” in the paragraph
beginning “FOR VALUE RECEIVED” on the first page of the Note and inserting
“December 13, 2015” in lieu thereof.

 

3.       Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 




 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have each
executed this First Amendment on the dates set forth above.

 

 

COMPANY: EASTSIDE DISTILLING, INC.   f/k/a Eurocan Holdings Ltd.           By: 
/s/ Steven Earles   Name: Steven Earles   Title: Chief Executive Officer      

 



HOLDER: CRYSTAL FALLS INVESTMENTS, LLC           By:  /s/ Ashvin Mascarenhas  
Name: Ashvin Mascarenhas   Title: Manager            

 





--------------------------------------------------------------------------------



 

